Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 06/22/2020.
Claims 1-14 have been examined and are pending in this application. As per the Preliminary Amendment filed on 6/22/2020, claims 2-8 and 13 were amended. Claims 1-14 are pending in this application.
Priority
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been filed in parent Application No. EP17210495.2, filed on 12/22/2017.
Information Disclosure Statement
The information disclosure statements (IDS), submitted on 06/22/2020 and 07/07/2020 are in compliance with the provisions of 37CRF 1.97. Accordingly, the information disclosure statements are being considered by the examiner.	
Drawings
The drawings are objected to because the vertical lines in figure 3 are not labeled or fail to show what they are represent. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of 
Specification
	35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: In page 12 line 21, encrypted sum is referred to as “E(S)”, and line page 13 line 15 encrypted sum is referred to as “S”. Appropriate correction is required.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the compute encrypted coefficients ….; transmit the encrypted coefficients…; the second device being configure to compute encrypted values <P(Xi')> and <Q(Xi')> ….; use a secure multiparty equality protocol …; use a secure multiparty multiplication protocol to compute an encrypted value …” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claims 1, 9-11, claims 1, 9-11 recite the variables “Xi”, “Vi”, and “di”. The range for “i” is not defined in the claim and it is unclear what it represents. 
Regarding claim 1, claims 1 recites “to securely compute a product or other function of a first value V”. It is unclear which “other function” the limitation is referring to. 
Regarding claims 2-8, Claim 2-8 are rejected as being dependent of claim 1.
Regarding claim 11, claim 11 line 21 recite “having a first and second binary value when the value p(Xi') of the first polynomial p is zero and not zero respectively” it is unclear if it which value of “ p(Xi') or p(Xi)” is zero and not zero respectively, as in independent claim 1 and 9-10, it referred to the value “p(Xi)”
Regarding claim 11, claim limitation “11” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No corresponding structure is disclosed in the specification for the first device and the second device. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding claims 12-14, claims 12-14 are rejected as being dependent of claim 11.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial 
Regarding claims 1, 9-11, claim(s) 1, 9-11 are directed towards the abstract idea without significantly more. The claims recite “the first device computing encrypted coefficients of a first polynomial P and a second polynomial Q from the numbers Xi from the first set and their associated first values Vi, the first polynomial having all numbers Xi from the first set as roots, the second polynomial Q values Q(Xi)=Vi for the numbers Xi from the first set; the first device transmitting the encrypted coefficients of the first and second polynomial P, Q to the second device via the communication network; the second device computing encrypted values <P(Xi')> and <Q(Xi')> of the first and second polynomial P, Q for a number Xi' in the second set from the encrypted coefficients; the second device using a secure multiparty equality protocol to compute an encrypted binary value <di> from the encrypted value <p(Xi')> of the first polynomial p, having a first and second binary value when the value p(Xi) of the first polynomial P is zero and not zero respectively; the second device using a secure multiparty multiplication protocol or secure function value computation protocol to compute an encrypted value of a product <di Q(Xi') Wi > or function value <di f(Q(Xi'), Wi) >, or record (di, Q(Xi'), Wi) of the intersection table, from the encrypted binary value <di> computed for the number Xi' from the second set, the encrypted value <Q(Xi')> of the second polynomial Q computed for the number Xi' from the second set and the second value Wi associated with the number Xi' of the second set; the first device executing a secure multiparty equality protocol jointly with the second device to compute encrypted binary values <di> from the encrypted values <p(Xi') of the first polynomial p, having a first and second binary value when the value p(Xi) of the first polynomial p is zero and not zero respectively; the first device executing a secure multiparty multiplication protocol jointly with the second device to compute an encrypted value of a product <di Q(Xi') Wi > or function value <<di f(Q(Xi'), Wi) > from the encrypted binary value <di> computed for the number Xi' from the second set, an encrypted value <Q(Xi')> of the second polynomial Q computed for the number Xi' from the second set and the second value Wi associated with the numbers Xi' of the second set; the second device receiving encrypted coefficients of the first and second polynomial P, Q from the first device via the communication network;”. This judicial exception is not integrated into a practical application because the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claims 1 and 9-11 are method or process and system claims. However the steps recited in these claims such as “computing encrypted coefficients of a first polynomial P and a second polynomial Q from the numbers Xi from the first set and their associated first values Vi, the first polynomial having all numbers Xi from the first set as roots, the second polynomial Q values Q(Xi)=Vi for the numbers Xi from the first set; the first device transmitting the encrypted coefficients of the first and second polynomial P, Q to the second device via the communication network; computing encrypted values <P(Xi')> and <Q(Xi')> of the first and second polynomial P, Q for a number Xi' in the second set from the encrypted coefficients; using a secure multiparty equality protocol to compute an encrypted binary value <di> from the encrypted value <p(Xi')> of the first polynomial p, having a first and second binary value when the value p(Xi) of the first polynomial P is zero and not zero respectively; using a secure multiparty multiplication protocol or secure function value computation protocol to compute an encrypted value of a product <di Q(Xi') Wi > or function value <di f(Q(Xi'), Wi) >, or record (di, Q(Xi'), Wi) of the intersection table, from the encrypted binary value <di> computed for the number Xi' from the second set, the encrypted value <Q(Xi')> of the second polynomial Q computed for the number Xi' from the second set and the second value Wi associated with the number Xi' of the second set; executing a secure multiparty equality protocol jointly with the second device to compute encrypted binary values <di> from the encrypted values <p(Xi') of the first polynomial p, having a first and second binary value when the value p(Xi) of the first polynomial p is zero and not zero respectively; executing a secure multiparty multiplication protocol jointly with the second device to compute an encrypted value of a product <di Q(Xi') Wi > or function value <<di f(Q(Xi'), Wi) > from the encrypted binary value <di> computed for the number Xi' from the second set, an encrypted value <Q(Xi')> of the second polynomial Q computed for the number Xi' from the second set and the second value Wi associated with the numbers Xi' of the second set; receiving encrypted coefficients of the first and second polynomial P, Q from the first device via the communication network;” are mathematical procedures and these are concepts/ideas/mathematical algorithms that are broad enough that the steps could be done or completely performed mentally, verbally and the court categorized similar mathematical algorithm as an abstract idea.
As to the step 2B test ... as to whether or not the claim recites additional elements that amounts to significantly more than the judicial exceptions, examiner would like to point out that the claims 1 and 9-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more. “computing encrypted coefficients"; is nothing but generating data/numbers, or data structures generated by a particular mathematical algorithm. Each of the elements recited in the claims are individually dispositive of patent eligibility because of the following legal holding: A claim that recites no more than software, logic or a data structure (i.e., an abstract idea) - with no structural tie or functional interrelationship to an article of manufacture, machine, process or composition of matter does 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitation recited in claim 1 and 9-11 such as " a first device and a second device coupled by a communication network" could be no more than generic computes or part of the generic computers that are used to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry. The steps recited in the claims 1 and 9-11 are generic computing operation that does not enhance the functionality of the computer. Further, the claim does not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.
Furthermore, there is nothing recited in the body of the claims that results in improvement to the functions of the computer. (ENFISH, LLC v. MICROSOFT CORPORATION).
	Examiner would further point out that the first and second device are merely being used as processing tools for implementing the invention and are not operating in a non-generic arrangement which doesn't provide significantly more than the abstract idea.
	Therefore, independent claims 1 and 9-11 are directed to non-statutory subject matter. The dependent claims 2-8, and 12-14 fail to obviate such rejections and are themselves rejected under this title for they are also abstract ideas and fall outside the plainly expressed scope of this title.
Allowable Subject Matter
	Claims 1-14 would be allowable if the 101, 112b rejection set forth in this Office action are overcome.
The prior art of record:
	Prior art Dolev et al (WO2017130200A1; Hereinafter “Dolev”) teaches a method for securing communication channel between computing devices, involves using result of function to secure and authenticate communication channel between first and second devices by first and second devices. The method comprising: obtaining, by first and second devices, a first value; randomly selecting a second value, by the first device, and providing the second value to the second device; independently, by the first and second devices, applying a function to the first and second values; and using, by the first and second devices, a result of the function to secure and authenticate a communication channel between the first and second devices.
Prior art Kipnis et al. (US 9571268 B2; Hereinafter “Kipnis”) teaches a method and system for homomorphicly randomizing an input. The method comprising: receiving at the secure execution environment a first input comprising a key comprising a sequence of k input elements in a commutative ring, CR, wherein the secure execution environment comprises a low performance security element supported by an untrusted high performance server; receiving at the secure execution environment a second input comprising a text comprising a sequence of p input elements in the commutative ring, CR; defining an input INP comprising a sequence of j input elements, wherein INP comprises either one or both of the first input or the second input; performing by the secure execution environment either one of (a) or (b);
Prior art Cloostermans et al. (US 20170155510 A1; Hereinafter “Cloostermans”) teaches a device for determining a shared key. The method comprising: obtaining in electronic form root 
	However, none of cited prior art teaches or suggests, alone or in combination, the particular combination of steps or elements recited in the independent claims 1 and 9-11.
The limitations of the independent claims were searched, but did not result in any applicable prior art. Each of the independent claims as a whole are clearly distinguished from the prior art, and thus allowed.
Dependent claims 2-8, 12-14 are also allowed for incorporating the allowable feature recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA L NOEL whose telephone number is (571)272-1628. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.L.N./Examiner, Art Unit 2437 

/KRISTINE L KINCAID/            Supervisory Patent Examiner, Art Unit 2437